DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 6 June 2022 is acknowledged.  The traversal is on the ground(s) that the amendment to claims 1 and 18 filed with the reply to restriction renders the requirement moot.  This is  found persuasive and the restriction requirement is hereby WITHDRAWN.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a hitch assembly including a shaft extending forward from a forward facing surface of an upper portion of the draw bar, the shaft and sized for reception in a tube receiver; and the forward facing surface of the upper portion of the draw bar is recessed rearward relative to a front face of at least the upper portion of the draw bar.  	The reason for the allowance of claim 10 is that the prior art fails to disclose or suggest a hitch assembly including a shaft sized for reception in the tube receiver and extending forward from a receiver abutment surface formed on the upper portion of the draw bar, surrounding the shaft and recessed rearward relative to a front face of the lower portion of the draw bar such that when the shaft is inserted into the tube receiver until a distal end of the tube receiver abuts against the receiver abutment surface, the front face of the lower portion of the draw bar extends under the tube receiver in forward spaced relation relative to the receiver abutment surface.	The reason for the allowance of claim 18 is that the prior art fails to disclose or suggest a hitch assembly including a recess formed in an upper portion of the draw bar and extending rearward from the front face toward the rear face of the draw bar; a shaft connected to the upper portion of the draw bar and projecting forward from a receiver abutment surface formed in the upper portion of the draw bar and surrounding the shaft at a rearward end of the recess, the width of the recess is wide enough for a sidewall of the tube receiver to extend into the recess until the distal end of the tube receiver abuts against the receiver abutment surface and the front face of the lower portion of the draw bar extends under the tube receiver in forward spaced relation relative to the receiver abutment surface; and Page 6 of 15Application No. 17/025,162Amendment and Response dated June 1, 2022Responsive to Office Action of March 18, 2022a plurality of pin receiving apertures formed in the lower portion of the draw bar and extending laterally through the draw bar in vertically spaced alignment and between the front and rear faces of the draw bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



June 16, 2022